Case: 13-14373   Date Filed: 04/28/2015      Page: 1 of 5


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-14373
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 3:10-cv-00744-RBD-MCR



ROGER D. HUGHES,

                                                 Petitioner - Appellant,

versus

SECRETARY, DEPARTMENT OF CORRECTIONS,
FLORIDA ATTORNEY GENERAL,

                                                 Respondents - Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                              (April 28, 2015)

Before MARCUS, JULIE CARNES, and COX, Circuit Judges.

PER CURIAM:
               Case: 13-14373      Date Filed: 04/28/2015     Page: 2 of 5


      Roger D. Hughes, a Florida prisoner serving a life sentence for first-degree

murder, appeals the district court’s denial of his 28 U.S.C. § 2254 habeas corpus

petition.   The district court dismissed the petition with prejudice, without an

evidentiary hearing, and denied a certificate of appealability.              We granted a

certificate of appealability as to one issue: whether the district court erred in

denying Hughes’s first claim for relief.1 In Hughes’s first claim for relief he

alleges that, in his trial for murder, the court should not have admitted evidence of

his confession. He bases this on what he alleges to be a violation of his Fifth

Amendment Miranda rights by the police in obtaining his confession. See Miranda

v. Arizona, 384 U.S. 436, 86 S. Ct. 1602 (1966).

      In denying Hughes’s first claim for relief, the district court held that the state

court decisions on this issue were entitled to deference under 28 U.S.C. § 2254(d)

because they were not contrary to law, were not an unreasonable application of the

law, and were not based on an unreasonable determination of the facts.

      Because Hughes proceeds pro se, we construe his petition broadly. Cf.

Haines v. Kerner, 404 U.S. 519, 520–21, 92 S. Ct. 594, 595–96 (1972).

Construing his petition broadly, he presents two contentions supporting his claim

that the police violated his Miranda rights. First, he contends that there is a factual

1
  We need not consider the Respondents’ argument that Hughes failed to exhaust his claim in
state court. See 28 U.S.C. § 2254(b)(2) (“An application for a writ of habeas corpus may be
denied on the merits, notwithstanding the failure of the applicant to exhaust the remedies
available in the courts of the State.”).
                                            2
              Case: 13-14373     Date Filed: 04/28/2015    Page: 3 of 5


dispute as to whether the police continued to question him and pressure him to

confess after he asked for an attorney. And, he argues that he is entitled to an

evidentiary hearing to resolve this factual dispute. Second, he contends that, even

on the undisputed facts admitted by the Respondents, the police officers did

nothing to locate his attorney after he requested one, but merely ceased questioning

him.

       Hughes filed a motion to suppress evidence of his confession in the state

trial court. The court denied the motion summarily, without discussion of the

factual or legal issues. The First District Court of Appeals affirmed Hughes’s

conviction without an opinion.        Under 28 U.S.C. § 2254, a state court’s

adjudication on the merits is entitled to deference unless (1) it was contrary to

established Supreme Court law, or (2) it was based on an unreasonable

determination of the facts in light of the evidence presented. Blankenship v. Hall,

542 F.3d 1253, 1271 (11th Cir. 2008). We construe Hughes’s first contention as

alleging that the state trial and appellate courts’ failure to suppress evidence of his

confession was an unreasonable determination of the facts, and we construe

Hughes’s second contention as alleging that the state trial and appellate courts’

failure to suppress evidence of his confession was contrary to established Supreme

Court law (even on the undisputed facts).




                                          3
              Case: 13-14373       Date Filed: 04/28/2015   Page: 4 of 5


      Turning to Hughes’s first contention, we hold that the state trial court’s

determination was not an unreasonable determination of the facts. In deciding

whether to suppress evidence of Hughes’s confession, the state trial court was

presented with contradictory versions of what occurred immediately before his

confession. According to the police officers, he asked for an attorney, the police

immediately ceased questioning, and Hughes voluntarily reinitiated conversation

approximately fifteen minutes later.       According to Hughes, he asked for an

attorney, and the police continued to question him and pressure him to confess.

The state trial court summarily denied the motion without explicit factual findings.

      The state trial court was, therefore, presented with two versions of the facts.

One supported the requested relief, and the other did not. See Edwards v. Arizona,

451 U.S. 477, 484–85, 101 S. Ct. 1880, 1885 (1981) (“[A]n accused . . . having

expressed his desire to deal with the police only through counsel, is not subject to

further interrogation by the authorities . . . unless the accused himself initiates

further communication . . . .”).

      As discussed, a state court’s adjudication on the merits is entitled to

deference. Blankenship, 542 F.3d at 1271. And, even summary adjudications

qualify as adjudication on the merits. Id.       Finally, “dispositive ruling[s] may

contain implicit findings, which, though unstated, are necessary to that ruling.” Id.

at 1272 (quotations omitted). We conclude that the state trial court made the


                                           4
               Case: 13-14373    Date Filed: 04/28/2015   Page: 5 of 5


implicit finding that the police officers’ version of events was credible. And, we

conclude that this factual finding was not an unreasonable determination of the

facts based on the evidence presented and is entitled to deference. Hughes was not

entitled to an evidentiary hearing.

      Turning to Hughes’s remaining contention, we hold that the state courts’

determination was not contrary to established Supreme Court law. Hughes’s basic

argument is that Miranda and its progeny require more than simply ceasing

questioning when an accused asks for an attorney. According to Hughes, the

police were required to take affirmative steps to put Hughes in contact with his

attorney. Hughes cites no Supreme Court case for this proposition, and we are

aware of no Supreme Court case suggesting that this conduct constitutes a Miranda

violation. Hughes has failed to show that the state courts’ determination was

contrary to established Supreme Court law.       This determination is entitled to

deference.

      For the foregoing reasons, the judgment of the district court dismissing the

petition is affirmed.

      AFFIRMED.




                                         5